No. Action Deliverable‘ Deadline

1 Develop an Environmental and Social 1. ESMS for 1. BEFORE FINANCIAL
Management System, at corporate level | construction CLOSE
and for all phases of the project (using 2. ESMS for operations. | 2. TWO MONTHS BEFORE
IFC’s Environmental and Social TECHNICAL COMPLETION
Management System Handbook as
reference) and including all Standard
Operating Procedures and Monitoring
Program

2 | Obtain the environmental impact Environmental Impact BEFORE FINANCIAL CLOSE
statement for the PV plant and for the Statement (License)
power line

3 Develop a matrix with all licenses and 1. Licenses and Permits | 1.BEFORE FINANCIAL
permits applicable to the Project, Matrix CLOSE
including, if applicable, permits for 2. Monthly updates 2. MONTHLY UPDATES AS
water abstraction, quarry materials as PART OF CONSTRUCTION
well, temporary land use agreements. PROGRESS REPORTING
Include validity dates and whether
these have been obtained or are
pending or have not been requested and
reasons for. This document will be open
to update in a regular basis

4 | Develop and Environmental and Social ESMP PLAN and BEFORE FINANCIAL CLOSE

Management Plan for the construction
of the plant and the construction of the
power line), including, among others,
the following plans and data:

e Monitoring program
(define/ propose E&S indicators.
that are going to be used within
the ESMP to assess E&S impacts
and performance according to
the EIA)

e Labor management plan,
including plans to integrate
local communities in the work
force, including women and
disadvantaged groups, specific
human resources policy
indicating description of jobs,
hiring policy, schedules,
working hours, overtime
remuneration, holidays, and
workers grievance mechanism

e = Traffic management plan

e Security management plan,
including training of security
staff

associated plans and
programs.

! All deliverables must be presented to the satisfaction of the Lenders

Emergency preparedness and
response plan

Workers Health and safety plan,
including:

o External medical
services available in
case of an emergency

o Register log for
incidents and accidents

o Accommodation and
workers’ influx
management, if
applicable

co workers capacitation
and training on H&S

Chance finds procedure for
archaeological findings,
including workers’ training
Fauna relocation plan for
animals found, including
workers’ training.

Waste and effluents
management: evidences that
domestic and hazardous wastes
are going to be managed
appropriately by authorized
contractors and authorized
facilities, in an environmental
sound manner

Water supply management plan

Appoint an EHSS managing team by
Neoen and EPC contractor for the Plant
and the Line.

Evidence of hiring an
EHSS team with the
requisite qualifications
and experience

BEFORE FINANCIAL CLOSE

Develop the Stakeholder Engagement
Plan? including, among others, the
following programs and actions:

Ad hoc Community Relationship
Program including a
Communication Plan.

Mapping and assessment of all
relevant stakeholders; assess
the need for new meetings with
local communities to: 1) update
on the state of development of

STAKEHOLDER
ENGAGEMENT PLAN:

1. Community
relationship
program.

2. Communication
plan.

3. Map of
stakeholders.

4. Office open.

1, BEFORE FIRST
DISBURSEMENT

2. BEFORE FIRST
DISBURSEMENT

3. BEFORE FIRST
DISBURSEMENT

4, BEFORE PLANT’S
CONSTRUCTION

5. BEFORE FIRST
DISBURSEMENT

? Reference document:
https://www.ifc.org/wps/wem/connect/topics_ext_content/ifc_external_corporate_site/sustainability-at-

ifc/publications/publications_handbook_stakeholderengagement___wei.

1319577185063

the Project; 2) explain E&S
impacts and mitigation and
compensatory measures to be
implemented.

e Open an information office in
the area and appoint a
community liaison officer.

e Community liaison officer.

5. Appointment of a
community
liaison officer

Develop a Community Development
Plan.

The community development plan,
should among other aspects, include
provision:

- to maximize project’s opportunities
for the creation of local jobs during
construction and operations (e.g.
vegetation maintenance for plant and
line done manually) with a specific
focus on gender and disadvantaged or
vulnerable groups (such as youth).

- provide training and capacitation
programs to open employment
opportunities to the local communities
(beyond project).

- Promote access to water, energy,
sanitation and other basic needs.

- Have in consideration the existing
regulatory plans for municipalities and
province, and look for synergies and
cooperation with local authorities,
institutions and other relevant
organizations or developers (such as
developers of other similar projects in
the region).

- The community development plan
should be coordinated with the
Stakeholders Engagement Plan and
initiatives should have into
consideration stakeholders’
expectations.

Community
Development Plan

BEFORE FIRST
DISBURSEMENT:
APPROACH AND MEANS
TO INTEGRATE LOCAL
COMMUNITY’S WORKERS
IN THE CONSTRUCTION
OF THE PLANT AND
POWER LINE

BEFORE SECOND
DISBURSEMENT: FULL
COMMUNITY
DEVELOPMENT PLAN.

Develop and formalize a grievance
mechanism for workers, including
coordination and communication
between EPC and O&M contractors and
Sponsor.

Grievance Mechanism
for Workers

BEFORE FIRST
DISBURSEMENT

Develop an assessment of the current
medical facilities and related services
(ambulances) available to attend
emergencies in case of work accidents
and the potential need of additional
medical equipment or infrastructure.
Potential conflicts with local people for
medical services use. Results to be
included, in case deemed so, in the

Medical service
assessment report and
mitigation strategies
integrated in the H&S
management plan

BEFORE FIRST
DISBURSEMENT

construction H&S Management Plan.

10

Develop a procedure for the
decommissioning phase of the Project.

Procedure for
decommissioning phase

TECHNICAL COMPLETION

11

Assess different alternatives for
vegetation control and management at
the plant and develop an integrated
vegetation and pest management plan
accordingly. The management plan
should include provisions to:

- avoid use of chemicals by prioritizing
mechanical means and, when not
feasible, adopt substances with low
impact on human health and the
environment- ensure techniques that
promote/maintain healthy soil
conditions

- ensure proper handling, storage and
disposal of any chemicals used

- ensure adequate health and safety
equipment and training of workers
involved in the vegetation control
management

- be applicable to both vegetation
growth control in the panels area as to
maintenance of vegetation planted
outside the panels area.

Integrated Vegetation
and Pest Management
plan

ONE MONTH BEFORE
TECHNICAL COMPLETION

12

Develop a specific Security Plan to:

- ensure local community and workers
safety and security, including training of
security guards.

- ensure Site Security, addressing
security threats and identify specific
measures to be adopted.

Potential impact of Maras should be
taken into consideration in the
planning, as well as the VOLUNTARY
PRINCIPLES ON SECURITY AND HUMAN
RIGHTS?.

Security Plan

BEFORE FIRST
DISBURSEMENT

13

Develop and formalize a grievance
mechanism for communities, including
coordination and communication
between EPC and O&M contractors and
Sponsor. Designate a community Liaison
officer responsible for grievance
mechanism management.

Grievance mechanism
for communities

1. BEFORE FIRST
DISBURSEMENT
(construction).

2. BEFORE TECHNICAL
COMPLETION (operation)

14

Develop a specific emergency,
preparedness and response plan for
Capella project, including, at least, all
the procedures already applied in
Providencia solar for construction and
operation.

Emergency,
Preparedness and
Response Plan

1. Plan applicable to
construction: BEFORE
FRIST DISSURSEMENT

2. Plan applicable to
operations: BEFORE
TECHNICAL COMPLETION

15

Develop and implement a bird
monitoring program to:

1) Bird monitoring
program

1. BEFORE FIRST
DISBURSEMENT

3 http://www.voluntaryprinciples.org/

- complete the bird baseline
information by covering all seasons for
at least two consecutive years.

- analyze and access results to
determine the use of the area of
influence of the project (plant and
power line) by endangered and
protected species present in the
Jiquilisco Important Bird Area.

- investigate and assess bird mortality in
the area of PV plant and along the
power line for at least two years.

- Upon the completion of two years of
monitoring, assess the need to
implement mitigation strategies.

The program should be designed by bird
experts and sampling methods, sampling
efforts and survey seasons should be
clearly defined according to the
endangered and protected species
which may occur in the region, with
relevance for the species present in the
IBA.

2) Baseline and
monitoring reports

3) Mitigation strategy if
applicable

2. JUNE 2019, JUNE 2020
3. JUNE 2020

16

Present the reforestation plan for the
project indicating at least: species and
number of specimens; areas to be
planted; schedule for implementation,
management and monitoring of the plan

Reforestation Plan

BEFORE SECOND
DISBURSEMENT

17

Develop the archaeological study of the
power line area, according to the
requirements of national authorities.
Definition of mitigation measures, if
applicable.

Archaeological study
for the power line

AT LEAST ONE MONTH
BEFORE THE START OF
CONSTRUCTION OF THE
POWER LINE

